Citation Nr: 1202590	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, Missouri


THE ISSUE

Entitlement to reimbursement or payment of medical expenses incurred during non-VA ambulance transport on August 28, 2009.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

According to the limited information contained in the file provided by the Department of Veterans Affairs Medical Center (VAMC) in Columbia, Missouri, the Veteran served on active duty during the Vietnam era.  He died in September 2009.  The appellant in this case is his widow.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Columbia VAMC which denied the appellant's claim for reimbursement or payment of medical expenses incurred when the Veteran was transported by non-VA ambulance from a private hospital to the Harry S. Truman Memorial Veterans' Hospital (Columbia VAMC) on August 28, 2009.  

For the reasons set forth below, a remand of this matter is necessary.  VA will notify the appellant if further action is required on her part.



REMAND

This matter is not ready for appellate review.  

Based on the limited record provided, it is unclear whether the appellant is a proper claimant for the benefit sought and, if so, whether the claim was timely received.  See e.g. 38 C.F.R. § 17.1003, 17.1004 (2011) (regarding claims for payment or reimbursement for ambulance services).  

Not only does the record provided by the VAMC provide an inadequate factual basis upon which to proceed, it provides an inadequate legal basis.  In that regard, the Board observes that the legal criteria used by the VAMC in adjudicating the claim is unclear.  The Statement of the Case provided by the VAMC cites only to a VHA handbook.  It contains no summary of the applicable laws and regulations, with appropriate citations, as required by 38 C.F.R. § 19.29 (2011).  On this record, the Board is unable to determine whether the VAMC considered the applicable legal criteria and, if so, whether they were correctly applied.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional information and evidence deemed necessary, the VAMC should review the claim, with specific consideration as to whether the appellant in this case is a proper claimant for the benefit sought and, if so, whether the claim was timely received.  

2.  If the benefit sought by the appellant remains denied, she and any representative she appoints should be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The SSOC must contain citations to the applicable legal criteria.  

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


